Citation Nr: 1414095	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for sarcoidosis with renal involvement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's Representative


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1976 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Board granted the Veteran's motion to allow the Veteran's representative to present argument on the Veteran's behalf as the Veteran established good cause for not being present at the scheduled hearing.  A transcript of the hearing is in the record.

In June 2011 and February 2013, the Board remanded the claim for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet.App. 268, 271 (1998).


FINDING OF FACT

Throughout the appeal period, there is no evidence of recurring albumin with hyaline and granular casts or red blood cells, edema, or hypertension.


CONCLUSION OF LAW

The criteria for a compensable rating for sarcoidosis with renal involvement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.97 Diagnostic Code 7541 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet.App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in March 2007.  The Veteran was notified of the evidence needed to substantiate the claim for increase, namely, a worsening in severity and effect on employment. 





Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet.App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet.App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet.App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (generic claim-specific notice).   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO has obtained the service records, VA records, and private medical records. 

The Veteran was afforded a compensation examination in March 2013.  As the compensation examination was based on a review of the Veteran's history and as the examiner described the disability in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).



As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim for Increase

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.





The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet.App. 119 (1999); Hart v. Mansfield, 21 Vet.App. 505 (2007).

Rating Criteria

Sarcoidosis with pulmonary involvement is rated under Diagnostic Code 6846.  Under Diagnostic Code 6846 sarcoidosis is rated under either the rating criteria of Diagnostic Code 6846, or the active disease or residuals are rated as chronic bronchitis (Diagnostic Code 6600) or as extra-pulmonary involvement under the specific body system involved.

Under Diagnostic Code 7541, sarcoidosis with renal involvement is rated on the basis of renal dysfunction.

A noncompensable rating is warranted for renal dysfunction with albumin and casts with history of acute nephritis or noncompensable hypertension.  

The criteria for a 30 percent rating are renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling.  

Evidence

On VA examination in May 2007, the VA examiner reported that the Veteran's sarcoidosis was not active and in remission.  

In a letter in August 2007, it was stated that the Veteran's sarcoidosis caused renal insufficiency that resulted in recurring albumin. 




In December 2007, a nurse practitioner from the Advanced Cardiac Specialists testified that the Veteran's sarcoidosis affects renal function.  She reported high levels of protein in the urine.  She did not indicate whether hyaline and granular casts or red blood cells were also present.

On VA examination in March 2013, the VA examiner reported no evidence of past or current hypertension.  

The VA examiner reported that the Veteran had renal dysfunction; but not signs or symptoms of proteinuria (i.e. excess protein in his urine) or edema.  The VA examiner noted that the Veteran has some mild fatigue.  The examiner opined that the Veteran's renal condition is unrelated to sarcoidosis.

Analysis

Throughout the appeal period, sarcoidosis with renal involvement has manifested by, at worst, recurring albumin.    

As the record shows that, throughout the appeal period, sarcoidosis with renal involvement has not manifested by constant or recurring albumin with hyaline and granular casts or red blood cells and there is no evidence of edema or hypertension, the criteria for a compensable rating under Diagnostic Code 7541 have not been met. 

Accordingly, a compensable rating for sarcoidosis with renal involvement is not warranted.

In February 2013, the Board determined that a higher rating for sarcoidosis is not warranted under any of the other applicable rating criteria.

As the criteria for additional schedular ratings have not been demonstrated at any time, there is no factual basis for staged ratings.  Hart supra.


The preponderance of the evidence is against the claim for a higher rating for sarcoidosis with renal involvement; and there is no doubt to be resolved.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet.App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization".  Id. 








When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that neither the first nor the second Thun elements are satisfied here.  The Veteran's service-connected sarcoidosis with renal involvement is manifested by signs and symptoms such as proteinuria, mild fatigue, and shortness of breath.  See, e.g., DRO hearing transcript, 7 (Dec. 2007); BVA hearing transcript, 2 (Sept. 2010); VAX, 6 (Mar. 2013).   These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Diagnostic Code 7541 provides a disability rating on the basis of renal dysfunction characterized by albumin, hypertension, edema, dialysis, certain blood urea nitrogen (BUN) percentages, certain creatinine percentages, generalized poor health, and decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2013).   Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by proteinuria, mild fatigue, and shortness of breath.  In short, there is nothing exceptional or unusual about the Veteran's sarcoidosis with renal involvement because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that sarcoidosis with renal involvement has caused him to miss any work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected sarcoidosis with renal involvement does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 


A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran is employed as a full-time high school counselor.  The Veteran has not raised and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability.


ORDER

A compensable rating for sarcoidosis with renal involvement is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


